Citation Nr: 9916910	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel




INTRODUCTION

The appellant had active service from December 1984 to June 
1985; he was a member of the Tennessee National Guard for six 
years.  He subsequently enlisted in the Navy and served on 
active duty from November 1990 to January 1991, when he 
received a discharge based on an erroneous enlistment.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating issued by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for a low back disorder.


REMAND

In his August 1998 VA Form 9, Appeal to the Board, the 
appellant checked off a box therein indicating that he wanted 
a Board hearing "in Washington, D.C."  Subsequently, the 
case was forwarded to the Board.  The Board sent appellant a 
letter in September 1998 that informed him that a hearing was 
scheduled for November 17, 1998, before the Board in 
Washington, D.C.  The appellant responded shortly thereafter 
by notifying his representative that he made a mistake when 
he filled out the VA Form 9; he actually wanted a hearing 
before a Board Member at the RO, and not in Washington, D.C.  
The scheduled hearing in Washington was therefore canceled.

The appellant's representative, in the October 1998 informal 
hearing presentation, withdrew the Central Office hearing 
request and formally requested a Travel Board hearing in 
Nashville.  

In view of the foregoing, this case is being REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1998).  Also, if he 
wishes to withdraw his hearing request at 
any time prior to the hearing being 
conducted, he should so inform the RO in 
writing.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



